DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5 – 7, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of US Patent No. 10,736,280.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5 – 7, 16 and 17 of the instant application is anticipated by claims 1 and 13 of US Patent No. 10,736,280.  
Differences between the claim sets are indicated in bold.

Instant Application 16/929,456
Patent US 10,736,280
1. A system, comprising:





N control valves;



Y flow meters coupled to the N control valves, wherein each of the N control valves is coupled to only one of the Y flow meters and Y is less than or equal to N; and




a controller coupled to the N control valves and Y flow meters, the controller configured to activate each of the N control valves one at a time and to determine, for each of the activated N control valves, the one of the Y flow meters that detects a non-zero fluid flow to thereby identify the one of the Y flow meters that is coupled to each of the N control valves.

5. The system of claim 1, wherein each of the N control valves is configured to provide fluid to a corresponding usage area or zone.

6. The system of claim 1, wherein the controller is further configured, for each of the N control valves, to:
activate the control valve;
sense a first plurality of fluid flow measurements from the one of the Y flow meters coupled to the activated control valve; and
determine a reference typical fluid flow through the activated control valve based on the first plurality of fluid flow measurements.

7. The system of claim 6, wherein the controller is further configured, in determining the reference typical fluid flow, to calculate an average based on the first plurality of fluid flow measurements.
1. A system for measuring, monitoring and controlling fluid flow in a fluid control system, comprising:

an irrigation controller;

at least one control valve which controls fluid distribution to a use area or zone;

at least one flow meter, wherein the total number of said flow meters is not to exceed the total number of said control valves;

a wired or wireless communication mechanism between the flow meters and the irrigation controller;
wherein the irrigation control is configured to:

activate each of the control valves in turn until one of the flow meters measures fluid flow greater than zero such that a relation is automatically determined
between the control valve and the flow meter;









measure and calculate an average fluid flow for each of the control valves using a moving average of some number, N, of fluid flow measurements at preset time intervals;

determine that the average fluid flow measurement is stable when the range of the N fluid flow measurements divided by the average of the N fluid flow measurements is less than a preset threshold;

learn a typical fluid flow for each of the control valves by setting the typical flow equal to the stable average fluid flow measurement for each of the control valves which is measured during an initial period when the system is operating normally;

compare the typical fluid flow for each of the control valves to the current stable average fluid flow for each of the corresponding control valves to determine
if the irrigation system is malfunctioning; and

issue electronic alerts or deactivate said control valves depending on a severity of the system malfunction.
16. A method, comprising:


















activating each of N control valves one at a time, each of the N control valves being coupled to only one of Y flow meters with Y being less than or equal to N;
sensing a non-zero fluid flow in one of the Y flow meters; and
detecting the one of the Y flow meters coupled to the activated one of the N control valves based on the one of the Y flow meters sensing the non-zero fluid flow.

17. The method of claim 16 further comprising:
activating each of the N control valves one at a time;
sensing a first plurality of fluid flow measurements from the identified one of the Y flow meters coupled to the activated one of the N control valves; and
determining a reference typical fluid flow for the activated one of the N control valves based on the first plurality of fluid flow measurements.
13. A method for measuring, monitoring and controlling fluid flow in a fluid control system, comprising:

providing wired or wireless communication between an irrigation controller and at least one flow meter,

wherein a total number of said flow meters is not to exceed a total number of at least one control valve;

controlling, with the irrigation controller, fluid distribution to a use area or zone with the least one control valve, 

wherein the controlling fluid distribution
includes:

activating each of the control valves in turn until one of the flow meters measures fluid flow greater than zero
such that a relation is automatically determined between the control valve and the flow meter;

measuring and calculating an average fluid flow for each of the control valves using a moving average of some number, N, of fluid flow measurements at
preset time intervals;

determining that the average fluid flow measurement is stable when the range of the N fluid flow measurements divided by the average of the N fluid flow measurements is less than a preset threshold;

learning a typical fluid flow for each of the control valves by setting the typical flow equal to the stable average fluid flow measurement for each of the control valves which is measured during an initial
period when the system is operating normally;

comparing the typical fluid flow for each of the control valves to the current stable average fluid flow for each of the corresponding control valves to determine
if the irrigation system is malfunctioning; and

issuing electronic alerts or closing said control valves depending on the severity of the system malfunction.	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. US 11,047,496 (hereinafter McConnell) in view of Kerzner et al. US 10,756,919 (hereinafter Kerzner).

Regarding claim 1, McConnell teaches: a system, comprising:
N control valves (Fig. 1, C7, L50-60 - - valve 160, 160a, 162, 162a);
Y flow meters coupled to the N control valves, wherein each of the N control valves is coupled to only one of the Y flow meters and Y is less than or equal to N (Fig. 1, C7, L50-60 - - associate a flowrate sensor with each of the connected valves); and
a controller coupled to the N control valves and Y flow meters (Fig. 1, C7, L50-60 - - control unit),

But McConnell does not explicitly teach: the controller configured to activate each of the N control valves one at a time and to determine, for each of the activated N control valves, the one of the Y flow meters that detects a non-zero fluid flow to thereby identify the one of the Y flow meters that is coupled to each of the N control valves.

However, Kerzner teaches:
the controller configured to activate each of the N control valves one at a time and to determine, for each of the activated N control valves, the one of the Y flow meters that detects a non-zero fluid flow to thereby identify the one of the Y flow meters that is coupled to each of the N control valves (C15, L35-45 - - the respective switch for a particular light is established through trial and error; manipulating one switch, based on output from sensors, determine which particular light is associated with the manipulated switch).

McConnell and Kerzner are analogous art because they are from the same field of endeavor.  They all relate to flow control system, either electrical current flow or liquid flow.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by McConnell, and incorporating identifying the meter coupled to a valve, as taught by Kerzner.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve feasibility and effectiveness of a controller, as suggested by Kerzner (C3, L59-60 - - provide automation control of a property).

Regarding claim 2, the combination of McConnell and Kerzner teaches all the limitations of the base claims as outlined above. 

Kerzner further teaches: Y = N with each of the N control valves coupled to a corresponding one of the Y flow meters (Fig. 1 - - C15, L55 - - associate a particular light with a particular manual control; Fig. 1 shows one light associates with one switch and vice versa; E.g. switch 131 associates with light 141 ).
McConnell and Kerzner are combinable for the same rationale as set forth.

Regarding claim 3, the combination of McConnell and Kerzner teaches all the limitations of the base claims as outlined above. 

McConnell further teaches: each of the N control valves includes an input and an output, and wherein for each of the N control valves the corresponding one of the Y flow meters is coupled to one of the input and the output (Fig. 1 - - flow rate sensor 170 is coupled to the output of valve 160a).

Regarding claim 4, the combination of McConnell and Kerzner teaches all the limitations of the base claims as outlined above. 

McConnell further teaches: Y = 1 and the system includes a single flow meter coupled to the N control valves (Fig. 1 - - meter 170 is coupled to both valve 160 and valve 160a).

Regarding claim 5, the combination of McConnell and Kerzner teaches all the limitations of the base claims as outlined above. 

McConnell further teaches: each of the N control valves is configured to provide fluid to a corresponding usage area or zone (Fig. 1 - - valve 160a provides water to irrigation system which is a usage area).

Regarding claim 6, the combination of McConnell and Kerzner teaches all the limitations of the base claims as outlined above. 

McConnell further teaches:
activate the control valve;
sense a first plurality of fluid flow measurements from the one of the Y flow meters coupled to the activated control valve; and
determine a reference typical fluid flow through the activated control valve based on the first plurality of fluid flow measurements (C7, L18-50 - - determine expected flow rate based on the historical flow rate data values; expected flow rate is a reference typical fluid flow; historical flow rate data values are first plurality of fluid flow measurements).

Regarding claim 16, McConnell teaches: a method, comprising:
each of the N control valves being coupled to only one of Y flow meters with Y being less than or equal to N (Fig. 1, C7, L50-60 - - associate a flowrate sensor with each of the connected valves);

But McConnell does not explicitly teach:
activating each of N control valves one at a time,
sensing a non-zero flow in one of the Y flow meters; and
detecting the one of the Y flow meters coupled to the activated one of the N control valves based on the one of the Y flow meters sensing the non-zero flow (C15, L35-45 - - the respective switch for a particular light is established through trial and error; manipulating one switch, based on output from sensors, determine which particular light is associated with the manipulated switch).

McConnell and Kerzner are analogous art because they are from the same field of endeavor.  They all relate to flow control system, either electrical current flow or liquid flow.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by McConnell, and incorporating identifying the meter coupled to a valve, as taught by Kerzner.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve feasibility and effectiveness of a controller, as suggested by Kerzner (C3, L59-60 - - provide automation control of a property).

Regarding claim 17, the combination of McConnell and Kerzner teaches all the limitations of the base claims as outlined above. 

McConnell further teaches: activating each of the N control valves one at a time;
sensing a first plurality of fluid flow measurements from the identified one of the Y flow meters coupled to the activated one of the N control valves; and
determining a reference typical fluid flow for the activated one of the N control valves based on the first plurality of fluid flow measurements (C7, L18-50 - - determine expected flow rate based on the historical flow rate data values; expected flow rate is a reference typical fluid flow; historical flow rate data values are first plurality of fluid flow measurements).

Regarding claim 20, the combination of McConnell and Kerzner teaches all the limitations of the base claims as outlined above. 

McConnell further teaches: after detecting the one of the Y flow meters coupled to each of the N control valves, the method further comprises:
detecting whether a respective one of the N control valves is deactivated;
sensing, if the respective one of the N control valves is deactivated, a flow measurement from the corresponding one of the Y flow meters coupled to the respective one of the N control valves; and
detecting a fault condition of the respective one of the N control valves in response to the flow measurement from the corresponding one of the Y flow meters being a non- zero flow measurement (Fig. 3, C13, L9-25 - - detecting leak based on sensor data and valve status).
Claims 7, 9 – 11, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. US 11,047,496 (hereinafter McConnell) in view of Kerzner et al. US 10,756,919 (hereinafter Kerzner) and further in view of Blue et al. US 2002/0195105 (hereinafter Blue).

Regarding claim 7, the combination of McConnell and Kerzner teaches all the limitations of the base claims as outlined above. 

But the combination of McConnell and Kerzner does not explicitly teach: the controller is further configured, in determining the reference typical fluid flow, to calculate an average based on the first plurality of fluid flow measurements.

However, Blue teaches: the controller is further configured, in determining the reference typical fluid flow, to calculate an average based on the first plurality of fluid flow measurements ([0094], [0095] - - compare actual average flow rate with a normal average flow rate; the normal average flow rate is a reference typical flow).

McConnell, Kerzner and Blue are analogous art because they are from the same field of endeavor.  They all relate to flow control system, either electrical current flow or liquid flow.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of McConnell and Kerzner, and incorporating calculating an average flow to determine the typical flow, as taught by Blue.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve safety, as suggested by Blue ([0059]).

Regarding claim 9, the combination of McConnell, Kerzner and Blue teaches all the limitations of the base claims as outlined above. 

Blue further teaches: the controller is further configured, after the controller has determined the reference typical fluid flow for each of the N control valves, to:
activate one of the N control valves;
sense a second plurality of fluid flow measurements from the one of the Y flow meters coupled to the activated control valve;
determine an average fluid flow through the activated control valve based on the second plurality of fluid flow measurements;
compare the average fluid flow and the reference typical fluid flow for the activated control valve; and
generate alerts based on the comparison of the average fluid flow and the reference typical fluid flow ([0094], [0095] - - compare actual average flow rate with a normal average flow rate; the normal average flow rate is a reference typical flow; triggering an alarm based on comparison).

Regarding claim 10, the combination of McConnell, Kerzner and Blue teaches all the limitations of the base claims as outlined above. 

	McConnell further teaches: the alerts include one more or more of text message or email alerts (C10, L32-45 - - transmit a notification to a user device to alert a user about a leak; display on the user device of  flow data, thus the notification is a text message).

Regarding claim 11, McConnell teaches: a system, comprising:
N control valves (Fig. 1, C7, L50-60 - - valve 160, 160a, 162, 162a);
Y flow meters coupled to the N control valves, wherein each of the N control valves is coupled to only one of the Y flow meters and Y is less than or equal to N (Fig. 1, C7, L50-60 - - associate a flowrate sensor with each of the connected valves); and
a controller coupled to the N control valves and Y flow meters (Fig. 1, C7, L50-60 - - control unit),
for each of the N control valves, activate the control valve and sense a first plurality of fluid flow measurements from the one of the Y flow meters coupled to the activated control valve, and determine a reference typical fluid flow through the activated control valve based on the first plurality of fluid flow measurements (C7, L18-50 - - determine expected flow rate based on the historical flow rate data values; expected flow rate is a reference typical fluid flow; historical flow rate data values are first plurality of fluid flow measurements);

But McConnell does not explicitly teach: the controller configured to activate each of the N control valves one at a time and to determine, for each of the activated N control valves, the one of the Y flow meters that detects a non-zero fluid flow to thereby identify the one of the Y flow meters that is coupled to each of the N control valves.

However, Kerzner teaches:
the controller configured to activate each of the N control valves one at a time and to determine, for each of the activated N control valves, the one of the Y flow meters that detects a non-zero fluid flow to thereby identify the one of the Y flow meters that is coupled to each of the N control valves (C15, L35-45 - - the respective switch for a particular light is established through trial and error; manipulating one switch, based on output from sensors, determine which particular light is associated with the manipulated switch).

McConnell and Kerzner are analogous art because they are from the same field of endeavor.  They all relate to flow control system, either electrical current flow or liquid flow.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by McConnell, and incorporating identifying the meter coupled to a valve, as taught by Kerzner.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve feasibility and effectiveness of a controller, as suggested by Kerzner (C3, L59-60 - - provide automation control of a property).

But the combination of McConnell and Kerzner does not explicitly teach:
activate one at a time each of the N control valves and sense a second plurality of fluid flow measurements from the one of the Y flow meters coupled to the activated control valve, and determine an average fluid flow through the activated control valve based on the second plurality of fluid flow measurements, compare the average fluid flow and the reference typical fluid flow for the activated control valve, and generate alerts based on the comparison of the average fluid flow and the reference typical fluid flow.

However, Blue teaches:
activate one at a time each of the N control valves and sense a second plurality of fluid flow measurements from the one of the Y flow meters coupled to the activated control valve, and determine an average fluid flow through the activated control valve based on the second plurality of fluid flow measurements, compare the average fluid flow and the reference typical fluid flow for the activated control valve, and generate alerts based on the comparison of the average fluid flow and the reference typical fluid flow ([0094], [0095] - - compare actual average flow rate with a normal average flow rate; the normal average flow rate is a reference typical flow).

McConnell, Kerzner and Blue are analogous art because they are from the same field of endeavor.  They all relate to flow control system, either electrical current flow or liquid flow.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of McConnell and Kerzner, and incorporating comparing average flow with target flow, as taught by Blue.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve safety, as suggested by Blue ([0059]).

Regarding claim 13, the combination of McConnell, Kerzner and Blue teaches all the limitations of the base claims as outlined above. 

Kerzner further teaches: Y = N with each of the N control valves coupled to a corresponding one of the Y flow meters (Fig. 1 - - C15, L55 - - associate a particular light with a particular manual control; Fig. 1 shows one light associates with one switch and vice versa; E.g. switch 131 associates with light 141 ).
McConnell, Kerzner and Blue are combinable for the same rationale as set forth.

Regarding claim 14, the combination of McConnell, Kerzner and Blue teaches all the limitations of the base claims as outlined above. 

McConnell further teaches: each of the N control valves includes an input and an output, and wherein for each of the N control valves the corresponding one of the Y flow meters is coupled to one of the input and the output (Fig. 1 - - flow rate sensor 170 is coupled to the output of valve 160a).

Regarding claim 15, the combination of McConnell, Kerzner and Blue teaches all the limitations of the base claims as outlined above. 

McConnell further teaches: Y = 1 and the system includes a single flow meter coupled to the N control valves (Fig. 1 - - meter 170 is coupled to both valve 160 and valve 160a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUHUI R PAN/Primary Examiner, Art Unit 2116